MR. JUSTICES HAS WELL and BONNER
(dissenting).
We dissent. In our view, federal court decisions concerning waiver of fundamental United States constitutional guarantees compel this result.
The majority conclude that no unlawful search and seizure occurred here, but only a voluntary production and surrender of the rifle by the defendant. We believe this conclusion is directly contrary to controlling federal precedent.
A search within the meaning of the “search and seizure” provisions of the 4th Amendment to the United States Constitution occurred in the instant case under the federal standards and authorities cited in the majority opinion. The sheriff sought to obtain the rifle and so informed the defendant (a quest by an *273officer of the law); the sheriff went with the defendant to his house with the intention of finding the rifle in some undisclosed location therein (an intention to find); and the rifle was in fact found in a bedroom closet in the defendant’s house (an invasion of a contsitutionally proteetd area). The fact that the defendant himself procured the rifle from the closet and handed it over to the sheriff constitutes no less a search than if the sheriff himself had entered the closet and extracted the rifle. United States v. Butler, D.C.Texas 223, F.Supp. 24.
Any search and seizure of a person’s property from his habitation without á search warrant is unlawful under the “search and seizure” provisions of the 4th Amendment to the United States Constitution, subject to certain specifically established and well defined exceptions. Stoner v. State of California, 376 U.S. 483, 84 S.Ct. 889, 11 L.Ed2d 856; United States v. Jeffers, 342 U.S. 48, 72 S.Ct. 93, 96 L.Ed2d, 59. The only possible exception applicable in the instant case concerns a waiver of defendant’s constitutional immunity against an unlawful search and seizure by voluntarily consenting to it.
Here the disrtict court held, in effect, that there was no valid waiver because (1) defendant did not understand his constitutional rights, (2) the waiver was coerced, and (3) the defendant did not know he could withhold his consent. In our view this holding is correct, both from a legal and from an evidentiary standpoint.
A waiver of a fundamental constitutional right is an intentional relinquishment or abandonment of a known right or privilege. Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461. The burden of proving waiver by consent to an otherwise unlawful search and seizure is upon the prosecution. State of Montana v. Tomich, CCA 9, 332 F.2d 987. A verbal expression of assent is not conclusive as to waiver, but all circumstances, must be considered in determining whether there has been a valid waiver. Cipres v. United States, CCA 9, 343 F.2d 95. As expressed by the United States Court of Appeals in Cipress
*274“Waiver, in this context, means the “intentional relinquishment of a known right or privilege.” (Citing authority) Such a waiver cannot be conclusively presumed from a verbal expression of assent. The court must determine from all the circumstances whether the verbal assent reflected an understanding, uncoerced, and unequivocal election to grant the officers a license which the person knows may be freely and effectively withheld. We recently sustained a district court finding that such waiver was lacking despite an express verbal consent, and such cases are common. They rest not only upon the nature of waiver itself, but also upon a recognition that the purpose of the exclusionary rule is not only to discourage overreaching by police officers, but also, and primarily, to protect the rights of the citizen. The crucial question is whether the citizen truly consented to the search, not whether it was reasonable for the officers to suppose that he did.” (Emphasis supplied.)
Additionally, in order to constitute a valid waiver under the “search and seizure” provisions of the 4th Amendment, the person consenting must know that such consent may be freely and effectively withheld. Schoepflin v. United States, CCA 9, 391 F.2d 390. In our view the foregoing constitutes the controlling federal law applicable to this case.
Directing our attention next to the evidence we find a total absence of evidence that the defendant knew of his constitutional rights concerning search and seizure or self-incrimination. All the evidence from the prosecution’s own witnesses indicates that the defendant was not given the “Miranda warning” or any other advice or protection of such constitutional rights until the rifle was safely in the custody of the sheriff. In this respect alone the prosecution has failed in its burden of proof of a valid waiver by defendant under the authority previously cited.
But there is more in the record than this. The uncontradicted evidence shows that the defendant did not bring the rifle into the police station and voluntarily surrender it when he submitted himself to custody. If that were the case, no problem *275would be presented here. That situation is in no way analogous to the instant case. To suggest that by submitting himself to custody, defendant waived his constitutional right to a lawful search and seizure of the rifle from his home finds no support in any adjudicated case of which we are aware.
What is the situation in the instant case ? The rifle the sheriff sought was in a closet in the defendant’s home. He did not offer to surrender it to the sheriff (1) until the sheriff requested the defendant to surrender it, (2) after he was in custody, (3) in a police dominated atmosphere, (4) without friends or legal counsel, and (5) without knowledge that he could effectively withhold his consent.
In our view the foregoing evidentiary circumstances, although not conclusive, constitute substantial credible evidence on which the district court bottomed its decision under the controlling federal authority of Schoepflin, supra. No “shadowboxing” is involved in reaching this result, but simply the application of controlling federal constitutional criteria.
For the foregoing reasons, we would affirm the decision of the district, court.